DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KItta (US 20150158222).
Regarding Claim 1 Kitta discloses, an injection molding machine including a base, a pivot pin provided on the base, and an injection unit 5supported by the pivot pin so as to be pivotable relative to the base in a pivoting direction (Figures 1-2, base-13, pivot pin-21, [0057]), the injection molding machine comprising: a rod-shaped member configured to cause the injection unit to pivot in the pivoting direction by pushing the 10injection unit (Figures 1-2, rod shaped member/screw shaft-11a, [0051] ); and a first support member provided on the base and configured to be screw-engaged with the rod-shaped member (Figure 1, first support member/plate-40, nut-12, [0051]).

Regarding Claim 4, Kitta discloses a second support member provided on the injection unit so as to be rotatable relative to the injection unit in the pivoting direction ; and 10the second support member comprises a bearing member configured to be fitted with the rod-shaped member (Figure 1-2 and 4, second support member with bearing member-10 fitted with rod shaped member-11) and to restrict movement of the rod-shaped member in an axial direction (Figure 4, [0053]).


Claim(s) 2 and 6  is/are rejected under 35 U.S.C. 102 as being anticipated by KItta (US 20150158222) as evident by Takaki (US 6447282).

Regarding Claim 2,  Kitta discloses a rod-supporting member connected to a first support/plate-40 (Figure 1, 4, rod supporting member-11a, [0051], [0052]); a through 20hole through which the rod-shaped member penetrates (Figures 1, 4, through holes-40a, [0062]) . Further re: the limitation, in the rod-supporting member, a threaded groove configured to be screw-engaged with the rod-shaped member is formed on an inner surface of the through hole (Figures 1,4  [0052], [0062],  through hole-40a).
Kitta discloses the pin-21 acts as a turning shaft ([0057) but didn’t explicitly disclose  first support member comprises a rotating shaft provided so as to be rotatable relative to the base in the pivoting direction whereas Kitta discloses the ball screw shaft-11 is connected to the first member/40.   In the same field of endeavor pertaining to the art of injection molding machine, the presence of a rotating motor/shaft-21 which is connected to the ball screw member and rotates the ball screw is commonly known in the art and as evidenced byTakaki (Figure 2, rotating motor/shaft-21 connected to ball screw member-22,  col 4, lines 5-7).  
Regarding Claim 6, Kitta discloses a motor having a rotary shaft connected to the rod- shaped member; wherein the rod-shaped member pushes the injection unit due to the rotary shaft being rotated (Figure 1, rod shaped member-11 is connected to the motor; the presence of a rotating motor/shaft which is connected to the ball screw member and rotates the ball screw is common in the art  and  as evidenced byTakaki as explained above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KItta (US 20150158222) as evident by Takaki (US 6447282) as applied in Claim 2, in view of JP 09-039032 (listed in IDS, provided with translation dated 10/27/2020, hereinafter JP’032).
Regarding Claim 3, Kitta discloses all the limitation of Claim 2 but didn’t explicitly disclose the injection unit is provided with a first surface, and a second surface that differs from the first surface; and 30the injection unit pivots in the pivoting direction by - 22 -the first surface being pushed, and pivots in an opposite direction to the pivoting direction by the second surface being pushed. In the same field of endeavor pertaining to the art, JP’032 discloses the two surfaces pivoted at the pivot point, which pivots around opposite direction as shown in Figure 6  (abstract, Figure 6 showing that two surfaces pivot around  pin-109 in the opposite directions).
It would be obvious for one ordinary skilled in the art to modify the teaching of Kitta with that of teaching of JP’032 for fine rotary motion of the injection unit about the pivot pin (abstract, JP’032).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitta (US 20150158222)  in view of JUngnickel (US 20220152891).

Regarding Claim 5, Kitta didn’t disclose the rod-shaped member is provided with a gripping member configured to be gripped by an operator. In the field of endeavor pertaining to antislipping properties of handles/rods, Jungnickel discloses that gripping region may be added to the front surface of the rod/handle ([0051]).

It would be obvious for one ordinary skilled in the art to modify Kitta’s teaching with that of the gripper taught by JUngnickel for the purpose of antislipping  so that user/operator can better grasp the rod/handle ([0051], Jungnickel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DEBJANI ROY/           Examiner, Art Unit 1741